          Case: 1:16-cr-00438 Document #: 89 Filed: 10/21/20 Page 1 of 2 PageID #:420

                                          United States District Court
                                          Northern District of Illinois

In the Matter of

 United States of America                                Fugitive Judge *Fugitive Calendar
                         v.                                         Case No. 16-CR-438-1
                                                                      Designated Magistrate Judge
 Artem Vaulin                                                                    Jeffrey T. Gilbert



                   TRANSFER OF CASE TO THE EXECUTIVE COMMITTEE
                                FOR A REASSIGNMENT

   The above captioned case is currently pending on my calendar. I recommend to the Executive
Committee that this case be reassigned to the calendar of Judge *Fugitive Calendar. The reason
for my recommendation are indicated on the reverse of this form.




                                                     ________________________________
                                                               Judge John Z. Lee

Date: Wednesday, October 21, 2020



                              ORDER OF THE EXECUTIVE COMMITTEE

   IT IS HEREBY ORDERED that the above captioned case be reassigned to the calendar of
Judge *Fugitive Calendar.


                                                ENTER

                                      FOR THE EXECUTIVE COMMITTEE




                                                     _____________________________________
                                                      Chief Judge Rebecca R. Pallmeyer
Dated:Wednesday, October 21, 2020

District Reassignment - Named Judge
          Case: 1:16-cr-00438 Document #: 89 Filed: 10/21/20 Page 2 of 2 PageID #:421


Reason(s) For Recommendation:


- IOP 13(b)(1) This case should be transferred to the Fugitive Calendar as the defendant is fugitive.




EXCEPTIONS OR ADDITIONS:




District Reassignment - Named Judge
